DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 101
2.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005 <http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define 
… a signal does not fall within one of the four statutory classes of Sec. 101.
… signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the 


3.            		Claims 16-20 are rejected under 35 U.S.C. 101 because: Claims 16-20 are drawn towards a computer program product stored in a computer readable medium.  Such computer program product are functional descriptive material that can constitute statutory products when properly claimed in combination with a computer readable storage device that allows the functionality of the program to be realized.  However, while the claim defines the program product in combination with a “computer readable medium,” the claim language is not limited to the use of statutory storage media in combination with the program product.  The disclosure does not specifically define what a computer readable medium here stands for. However, computer readable medium can be read as a storage media such as floppy disk, a flexible disk, hard disk, magnetic tape, CD-ROM and a carrier wave (or computer data signal).  
Claims 16-20 as a whole define a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. ).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited 
Regarding claims 1-20: No prior was found for these claims, therefore, there is no prior art rejection made on these claims. 
Regarding claims 16-20: These claims are still rejected under 35USC 101.

Allowable Subject Matter
3.		Claims 1-15 are allowed.
4.		The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 1, 9, and 16, the closest prior art of Stanley et al. (U.S. patent 10,922,540 B2) discloses a document classification system that uses the spectral format of the documents created by Fourier transforming the documents, Further the frequency information of the spectral signature of the documents is also used for the classification. Stanley et al. nor any other prior art of record teaches, regarding claim 1 (similarly for claims 9 and 16), the features of “applying a localized Fourier transform to the set of row sum values and the set of column sum values to generate a set of frequency representations of the set of row sum values and the set of column sum values; decomposing the bitmap image into a set of image portions based on at least one separation location identified in the set of frequency representations; and sending the set of .   

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        June 5, 2021